Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. The amendments to the claims did not overcome the 112 rejection set forth in the previous office action dated 03/23/2022.
Please see the rejection below for more detail. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “providing an electrically-controlled fluid valve having a fluid inlet, a first fluid outlet and a second fluid outlet” in claims 12 and 23 must be shown or the feature(s) canceled from the claim(s).  
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 50A and 76 in figures 7–8 have both been used to designate a valve.   
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 59 refers to refence number 50 as the “electronic controller.”  However, throughout the rest of the Specification, reference numeral 50 references the “electrically-powered fluid pump.” 
Additionally, 50A is initially referenced as the electrically-controlled fluid valve.”  Para. 67.  However, later on in the Specification 50A references a “valve.”  Para. 67–69.  Applicant should be consistent through the Specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12–16 and 23–26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The description of Applicant’s invention in the Specification and the independent claims 12 and 23 conflict with the description of Applicant’s invention in the figures 7–8.  The Specification and independent claims 12 and 23 disclose “an electrically-controlled fluid valve [50A, having] a fluid inlet [52], a first fluid outlet [54A] and a second fluid outlet [54].”  Figures 7–8 illustrate the electrically-controlled fluid valve 50A having a single inlet and a single outlet. See Applicant’s Annotated Fig. 7.  It is important to note that the Specification, the independent claims 12 and 23, as well as the figures 7–8 are supposed to describe the same embodiment.  Because the description of the invention according to the Specification and the independent claims 12 and 23 differ from the illustration in the figures 7–8, a person having ordinary skill in the art is not able to determine how to interpret what the Applicant is claiming as Applicants invention.

    PNG
    media_image1.png
    786
    1364
    media_image1.png
    Greyscale

Figure 1 - Applicant’s Annotated Fig. 7
Furthermore, the location of the valve 76 described in the Specification does not align with the location illustrated in the figures 7–8.  Applicant’s Specification describes the valve 76 as being “disposed within the [electrically-controlled fluid] valve 50A that controls the flow of water out through the [second] fluid outlet 54.”  Para. 8.  Figures 7–8 illustrate the electrically-controlled fluid valve 50A and the valve 76 as being the same element.  These two descriptions are contradictory and cannot exist concurrently.  Because of this, it is difficult for a person having ordinary skill in the art to determine how to interpret what the Applicant is claiming as Applicants invention. 
The Specification and the independent claims 12 and 23 when compared to the figures 7–8 present multiple interpretations of the same embodiment.  For the reasons stated above a person having ordinary skill in the art would not readily be able to determine which interpretation Applicant seeks to patent.  Therefore, the Applicant has not clearly and concisely claimed Applicant’s invention.
The recitation “to regulate a hydraulic condition of the piping system” is seen as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (MPEP §2114.II). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753